Kirkpatrick, C. J.
I came on the bench about the time that the present law, constituting courts for the trial of small causes, passed; soon after which, this question was brought before the court; and although I had strong doubts upon the subject, and inclined the other way, yet my brethren, three in number, the court [748] then being composed of four judges, were all of them clearly against the practice, and prohibited it by mandamus; and this has been the understanding on the subject ever since. I do not feel inclined to overrule the authority of a settled course of adjudications; and, therefore, am of opinion that the mandamus must be allowed.
Rosserl, J.
Agreed to this opinion, on the ground of former decisions of this court.
Pennington, J.
I have never entertained a doubt on the subject. On a full investigation of the question, I am clearly of opinion, that the exercise of this authority by the justice, is against law; it can only be entrusted with safety to intelligent courts, acting under known established rules, *579and governed by a settled course of adjudications. It is also against public policy. To invest three hundred courts in the State, with the power of granting new trials whenever the justice is dissatisfied with the verdict, would lead to endless litigation; be attended with confusion [*] and uncertainty, often with oppression and injustice.
By the Cottut.
Take your rule for a mandamus, but not peremptory; that the justice may have an opportunity to show cause against it, if he desires it.
Approved in Terhune v. Barcalow, 6 Halst. 38. Cited in Cortleyou v. Ten Eyck, 2 Zab. 45.